Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 1 of 16



                             U NITED STATES DISTRIC T CO UR T
                             SO U TH ER N D ISTRIC T O F FLO R IDA


                                cassxo.:&'o :y o pz8l
  SON IA BA D ILLO ,
                                                                            FILED BY                    D,C.
                Plaintiff,
                                                                                  FE8 û9 2221
                                                                                   ANGELA E.NOBLE
                                                                                  CLERK
  THE SAM PERK S COO ANX LLC D/B/A                                              s.      U.S.DISI cl
                                                                                   D.OFFLA.-F'llLAUD.
  PERK S H O SPITALITY M AN A GEG N T,
  SA M UA L J.PERK S,
  DREW FON TEN OT,

                D efendants.


      DEFEN D AN T 'S AN SW ER AN D A FFIR M ATIVE D EFEN SE S TO PLA IN TIFF'S
                         C O M PLA IN T AN D C O UN TER CLA IM

         DEFENDAN TS,THE SAM PERK S COM PAN X LLC D/B/A PERKS HOSPITM ITY
  M AN A G EM EN T,SA M UA L J.PERK S,and DREW FON TEN OT,hereby flesA nsw erand

  A ffinnativeD efensesto the Com plaintfiled by the PLA INTIFF,SON IA BA D ILLO ,together

  w ith Counterclaim ,and in supportthereof,states as follow s:


                                   D EFEND A N TS'A N SM V R

     1. DEFENDANTSdonotdisputethatthisCourthasjurisdictionundertheFairLabor
         StandardsA ct,butD EFEN D AN TS deny thatPLA IN TIFF has a valid claim against

         D EFEN D AN TS,orthatPLAIN TF F is entitled to dam agesorrelief9om

         DEFENDANTS undertheFairLaborStandardsAct.

     2. DEFENDANTS cannotaffirm ordeny PLAW TIFF'S residency.PLAm TIFF was

         previously employed by DEFENDANT.
Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 2 of 16



     3. D eny.

     4. THE SAM PERKS COM PANX LLC D/B/A PERK S HOSPITALITY M ANAGEM ENT
        isa Florida Lim ited Liability Com pany,operating in South Florida,engaged in hotel

        m anagem entservices,and form erly em ployed PLA IN TIFF.

     5. A dm itted

        D enied.

        D enied.DEFEN D AN T isnotaw are ofthe described circum stances.

     8. D enied.PLA IN TIFF SON IA BA D ILLO w orked as an adm inistrative assistantm anager

        overseeing housekeeping activities.PLA W TIFF w asnotem ployed as a generallaborer,

        and wasnotresponsible forhousekeeping unless interm ittently and irregularly arising

        from unusualcircum stances.

     9. D enied.

     10.D enied.

     11.D enied.

     12.D enied.

     13.D enied thatPLA IN TIFF is entitled to any reliefasalleged.

     14.D EFEN D AN TS are notable to confinn or deny.

                                           C O UN T I

                 VIOLATION OF FAIR LABOR STANDARDSACT CFLSAM)
                                      ALL DEFENDANTS

     15.DEFENDANTS respond assetforth in paragraphs1-14 above.

     16.D enied thatPLA INTIFF isentitled to any reliefas alleged.

     17.DeniedthatPLAINTIFF isentitledtothedemandedjudgement.
Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 3 of 16



                                 A FFIR M ATW E D EFEN CE S

        D EFEN DA N T'Sbusiness operatesexclusively dom estically w ithin Florida in Broward

        and Palm Beach Cotm ties.PLAm TIFF did notengage in the tGproduction ofgoodsfor

        com m erce''because any goodsthatPLA IN TIFF handled in the course ofPLA IN TV F'S

        employmenttthadalreadyreachedtheirultimateconsumer(DEFENDANT)anddidnot,
        therefore,qualify asgoodsforcom m erce underthe FLSA ;'' and, PLA W TIFF did not

        itengagedin commerce''becausePLAJNTIFFworkwasprimarilylocalinnamre.
        PLAm TIFF briefinteractionsw ith a relatively sm allnum berofout-of-state guestsdid

        nottçconstituteasubstantial,regular,continued,orrecurrentpartofgthe)PLAW TIFF'
        dutiesthatw ould establish individualcoverage underthe FLSA .''D avis v.Patel,Civil

        No.3:14-cv-764(M .D.Tenn.Aug.5,2016)
     2. DEFEN D AN TS are nota covered enterpriseunderthe FLSA as D EFEN DAN T'S gross

        armualrevenueswereverifiably lessthan $500,000.00peryear,DEFENDANT'S did not
        instructor authorize PLA IN TIFF to engage in interstate com m erce as defined by FLSA,

        and did notengage in interstate com m erce w ith PLAINTIFF.

     3. PLA m TIFF w asthe only em ployee everissued a phone and com putertablet.H ow ever,

        PLA IN TIFF has claim ed thatthe devices actaally belong to PLAIN TIFF,even after

        being provided evidence to the contrary.D EFEND A N T hasno record orrecollection of

        issuing any ofthe othertoolsorsuppliesm entioned in the com plaintto PLAINTIFF or

        assigning the use ofsuch tools orsupplies for em ploym entrelated ftm ctions.

        D EFEN DAN T has no record orrecollection ofintentionally orknow ingly purchasing

        and/orutilizingtools,supplies,and/orequiplnentmanufactured outsideFloridain

        furtherance ofD EFEN D AN T'S businessw ithin the m eaning oftheFLSA .
Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 4 of 16



     4. D REW FO N TEN O T is a residentofBrow ard County,Florida and w as,and now is,a

        m anagerofDEFENDAN T THE SAM PERKS COM PAN X LLC,isalegally registered
        managerofTHE SAM PERKSCOMPANX LLC D/B/A PERKS HOSPITALITY
        M AN A G EM EN T.D REW FON TEN OT doesnotexerttsactualoperationalcontrol''of

        TH E SA M PERK S CO M PAN Y,LLC,doesnothire orterm inate staffoutside ofclerical

        assistance perfonned for SAM UA L J.PERK S,doesnot supervise em ployees or daily

        operations,doesnothave signing rights oraccountaccessto the TH E SA M PERK S

        COM PANX LLC tinancialaccounts,andtheeconomicreality ofDREW FONTEN OT'S
        involvem entwith THE SAM PERKS COM PANX LLC doesnotmakeFONTENOT an
        Esemployer''ofthePLAINTIFF withinthemeaning of29U.S.C.j203(d)and/orwithin
        the m eaning ofthe FLSA .

        Grtzyv.Powers,673F.3d352(5thCir.2012)
        162 Lab.Cas.P 35997

        18 W age & H ourCas.2d

        (BNA)1441
     5. PLA IN TIFF hasbeen paid in fullforal1paym entobligations ofD EFEN D AN T relating

        to em ploym entearnings.ln furtherance of dem onstrating D EFEN D AN T'S full

        observation ofpaym entobligations,PLA IN TIFF executed a Severance A greem ent

        affirmingthesame(ExhibitA).Additionally,PLAINTIFF isonrecordwiththeBroward
        CountySheriff'sOffice(ExhibitB),SM S andsocialmediamessaging,andknowingly
        recorded phonecallsstating avariety ofinconsistentclaim sforpaym entsallegedly due

        to PLA IN TIFF from D EFEN DA N T,and/or acknow ledging thatno outstanding

        obligation on thepartofDEFENDANT exists.DEFENDANT'S haveretainedand can
      Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 5 of 16



               produce recordsofeach paym entm ade to PLA IN TIFF,which correspond equally to the

                 tim ecardsPLA INTIFF subm itted to D EFEN D AN T w hile em ployed by D EFEND AN T in

               PLA IN TIFF'S ow n handw riting orelectronically f'
                                                                 rom devices controlled by

               PLA W TITF.

                                        R ESERVATIO N O F R IG H T S

               D EFEN D AN T'S hereby givesnotice thatD EFEN D AN TS intend to rely on such other

        defenses and affinuative defensesasm ay becom e available or apparentduring the course of

        discovely and,thus,reservesthe rightto am end thisAnsw erand serve such defensesand

        othenvise supplem entthe foregoing affinzlative defenses asm ay be allow ed by thishonorable

        Court.

               W HEREFORE,DEFENDANTS,THE SAM PERKS COM PANX LLC D/B/A PERK S
        H O SPITA LITY M AN A G EM EN T,SAM UAL J.PERK S,and DREW FON TEN O T,respectfully

        requestthatthishonorable Court,strike DREW FON TEN O T from the Com plaint,issue

        summaryjudgementonthemattersoflaw thatDEFENDANT havemadeobviousbythis
        A nsw er,thatcosts and feesbe taxed againstPLA IN TIFF,SON IA BA D ILLO,and in favorof

        DEFENDANTS,andthata1lotherjustandproperreliefinfavorofDEFENDANTS,andagainst
        PLA W TIFF,SO N IA B AILLO ,be granted.


                                             C O UN TER CLA IM


              N OW CO M ES D EFEN DA N TS/CO G TER -PLA W TIFF,TH E SAM PERK S

        COM PANX LLC D/B/APEG SHOSPITALITY M ANAGEM ENT,SAM UAL J.PERKS,and
        DREW FON TEN OT,pursuantto R ule 13 ofthe FederalRules ofCivilProcedure,hereby files

        itsCounterclaim againstPLA INTIFF/COUNTER-DEFENDANT,SONIA BADILLO,and,in

        supportthereof,statesas follow s:
;




I
I
  i                                                                                                     .
Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 6 of 16



                       TH E PA RTIES,JUR ISD ICTIO N A N D V EN UE


     1. Thisisa com pulsory counterclaim underRule 13 ofthe FederalRules ofCivilProcedure

        arisingoutofthetransactionsandoccurrencesthatarethesubjectofPLAINTIFF'S
        Com plaintin this action.

     2. A sthiscounterclaim is so related to the claim s setforth in COUN TER-D EFEN DA N T'S

        Complaint,thisCourthassupplementaljurisdiction overthiscounterclaim pursuantto28
        U.S.C.j1367.
     3. VenueisproperinthisDistrictpursuantto28U.S.C.5139l(b),(c)and(d).
     4. COUN TER-PLA INTIFF isa Florida Lim ited Liability C om pany thatisbased and

        prim arily operatesin Brow ard County,Florida.

     5. A s alleged in the Com plaintin this m atter,COUN TER -D EFEN D AN T claim sto be a

        residentofBrow ard County,Florida.


                                 FA C TUA L BA C K G R O UN D


     6. O n oraboutM ay 20,2020,COUN TER-D EFEN DAN T indicated to

        CO UN TER-PLA IN TIFF,SA M UA L J.PERK S,thatCOU N TER -D EFEN DA N T could no

        longerfunctionally use COUN TER-D EFEN DA N T'S m obile phone dueto dam age to the

        device.CO UN TER-D EFEN D AN T requested thatPERK S purchase an additional

        business accountm obile line and m obile device so thatcontactbetween the tw o could

        occurifnecessary.

     7. CO UN TER -PLA IN TIFF agreed on the condition thatCO UN TER-D EFEN D AN T w ould

        m ake m onthly paym entsforthe m onthly services charges,and w ould take overthe line

        and account,rettlrn the device,orpay offthe balance due forthe device and any pending
Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 7 of 16



        service chargesupon departure from em ploym ent.The agreem entw asfurther

        memorializedinthettseveranceAgreement''(ExhibitA).
     8. COUN TER-DEFENDANT'S employm entwasterminated Gtforcause''tmdertheterm sof

        a valid Em ploym entA greem enton A ugust 18,2020.In an effortto assist

        CO UN TER-D EFEN DA N T w ith the transition,TH E SA M PERK S CO M PAN Y,LLC

        offered a voluntary severance agreem entw hich w ould pay CO UN TER-D EFEN D AN T

        m ore than w agesdue,and offer extended use ofCom pany property pastthe date of

        terlnination,contingentupon colnpliance w ith tlzeterm s ofthe agreem ent.

     9. COUN TER-D EFEN DA N T accepted the SeveranceA greem ent,and represented to

        C OUN TER-PLA INTIFF thatthe execution ofthe agreem entw as in good faith.

     10.ln the late evening ofA ugust20,2020,CO UN TER-D EFEN DAN T assem bled com pany

        property valued at $3,086.95 and rem oved itto alocation unknown to
        CO UN TER-PLA INTIFF,w ithoutCOUN TER-PLA IN TIFF'S authorization oraw areness.

        lnventory w asperfonued by a neutralthird party to im prove validity,in accordancew ith

        Colzipany policy.W itnessstateluents were recorded,verifying thatitw as in fact

        CO UN TER -DEFEN D AN T w ho personally rem oved theproperty from Com pany

        prem ises.

     11.Upon the expiration ofthe deadline forCO UN TER-DEFEN D AN T to perfonu required

        obligationsunderthe SeveranceAgreem ent,CO UN TER-D EFEN D AN T inform ed

        PERX S thatthe com pany property w ould notbe retum ed.

     12.A 11conditionsprecedentto the filing ofthis action havebeen perform ed,have occurred

        orhavebeen waived.


                                              C O UN T I
        Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 8 of 16



                TO RTIO U S IN TERFEREN C E W ITH C O UN TER -PLA IN TIFF'S BU SIN ESS

                 CO UN TER -PLA IN TIFF'S re-plead,re-allege,and incorporate by thisreference

          paragraphsone(1)throughtwelve(12)ofCounterdaim aspreviouslypledherein.
             13.AsadirectandproximateresultofCOUNTER-DEFENDANT'Sintentional,unjustified,
                 and unauthorized rem ovaland retaining ofproperty know n to CO UN TER-DEFEN D AN T

                 to be the property ofCO UN TER -PLA IN TIFF'S business,CO UN TER-PLAINTIFF has

                 been dam aged..

             14.A s a directresultofCOU N TER -D EFEN DA N T'S unauthorized use of

                 COU N TER -PLA IN TIFF'Sbusinessresources and productsintended for custom eruse,

                 COUNTER-PLAINTIFF hasbeen dam aged.

             15.A sa directresultofC OUN TER-D EFEN DA N T'S failure to ret'urn

                 COUN TER-PLAINTIFF'Sm obiledeviceandtabletcolnputeraspreviously agreedby

                 COUN TER-D EFEN DA N T,COUN TER-PLA INTIFF incurred coststo date in the

                 amountof$390.72,which costsotherwisewould nothavebeen the obligation of
                 COU N TER-PLA INTIFF.

                                            CountlI.Slander Per Se

                    CO UN TER-PLA TNTIFF re-alleges and incorporates by reference paragraphs 1

          through 15 above asiffully setforth herein.

i            16.Since 2007, COU N TER -PLA IN TIFF, as a respected real estate agent, business

                 consultant, and hospitality business expert,has cultivated and m aintained relationships

                 with clientsin South Floridaand lllinoisasto thatbusiness.

             17.COUNTER-PLAINTIFF has cultivated and maintained such relationships through

                 continuous, high-quality service, which has resulted in advantageous business

                 relationshipsand repeatbusiness.


    1

    E
    i
Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 9 of 16



      18.CO UN TER-DEFEN DAN T m aliciously uttered falsehoods and fostered the dissem ination

         ofper se slanderousstatem entsregarding COU N TER-PLA IN TV F and his businesses.

      19.CO UN TER-D EFEN DA N T, in furtherance of CO UN TER-D EFEN DAN T'S coordinated

         endeavor       cause     harm   to    COU NTER-PLA W TIFF,         interfered       w ith

         CO UN TER-PLA INTIFF'S business relationships by dissem inating false inform ation

         concerning COU NTER-PLA IN TV F.

             1. CO UN TER-DEFEN D AN T stated to third-parties,withoutlim itation,that:

             a. COUNTER-PLAW TIFF is engaged in the sale and distribution of illegal

                 narcotics;

                 CO UN TER -PLA m TIFF em bezzled thousands          dollars from chadtable

                 organizations;

                 COU N TER -PLA IN TIFF operates unsafe and/or unclean properties w ith

                 disregard;and

             d. COU N TER -PLA IN TIFF is incom petentin hisprofession asa realestate business

                 specialistand in hism anagem entofhisbusinesses.

                 COU N TER -D EFEN D AN T'S    m alicious   statem ents   w ere   directed     at

   COUN TER-PLA IN TIFF'S businesses,businesspracticesand reputation in South Florida.

                 COUNTER-DEFENDANT'S statements subjected COUNTER-PLAm TIFF to
   distrustandinjuredCOUNTER-PLAINTIFF'Sbusinessandbusinessesreputation.
             4. COU N TER-D EFEN D AN T knew or w as reckless in not know ing the foregoing

   statem ents w ere false.

             5. In    so doing, COUNTER-DEFENDANT              intentionally interfered with

   COUNTER-PLAINTIFF'S existing and prospective business relationships with the intentto
    Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 10 of 16



        harm COUN TER-PLA m TIFF'S businesses.

                  6. A s a direct, foreseeable and intended result ofthe CO UN TER-D EFEN D AN T'S

        defam atory and slanderousinterference,COUNTER-PLAINTIFF hasbeen harm ed.

                      COUNTER-DEFENDAN T'S actions have dam aged and continue to dam age

        COU N TER-PLA IN TIFF.

              W HEREFORE COUNTER-PLAINTIFFS,THE SAM PERKS COW AN K LLC D/B/A
       PERKS HOSPITM ITY M ANAGEM ENT,SAM UAL J.PERKS,and DREW FONTEN OT,

       respectfullyrequeststhatthisHonorableCourtenterjudgmentfordamages,includingbutnot
       lim ited to,com pensatory and consequentialdam ages againstCOU N TER -D EFEN D AN T,and

       aw ard COU NTER-PLAINTIFF feesand costsincurred in thisad ion pursuantto Fla.Stat.

       j57.105ortheCourt'sinherentauthorityandsuch otherreliefasthishonorableCourtmaydeem
       fairandjust.
              UnderFederalRuleofCivilProcedure 11,by signingbelow,Icertifyto thebestofmy

      knowledge,information,andbeliefthatthisanswer:(1)isnotbeingpresentedforanimproper
      purpose,such asto harass,cause unnecessary delay,orneedlessly increase the costoflitigation;

       (2)issupportedbyexisting1aw orbyanonfrivolousargumentforextending,modifying,or
       reversingexistinglaw;(3)thefactualcontentionshaveevidentiarysupportor,ifspecificallyso
       identified,w illlikely have evidentialy supportaftera reasonable opporttm ity forfurther

       investigationordiscovery;and(4)theanswerotherwisecomplieswiththerequirementsofRule
       11.

              Iagree to provide the Clerk's Officew ith any changesto m y addressw here case-related

      papersm ay be served.Iunderstand thatm y failure to keep a currentaddress on file w ith the
!
i
!     Clerk'sOfticemay resultin the dism issalofmy case.
Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 11 of 16




                        et                     t

   S   UA L J.PER K S                         R EW FON TE


       p - j-Joz)
   DATED                                    DATED
                                                   7 -> -z7t= 1


   SA M UM J.PERK S asA gentforTH E SA M PERK S COM PAN Y,LLC


        k,
   D ATED
         -)-&oz)
            9o@ T:-& * f/c'o?
            * 73$
            V / % ,X X/:,81.% :3o*l
Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 12 of 16




     SoniaBadillo
     RegionalM anager-NorthBroward
     150NE 401 Street,Apt 108
     Oakland ParkmFL 33334

     08/1:/2020

     D earSonia Badillo:

     1regrettoinform youtbatyourem ploymentwith'
                                               l'heSmnPerksCompany,LLC isbeingterm inated.
     eFectiveAugustI8,2020.Youremplom entisbeingtenninatedforthefollowingreasons:

         Repeatedly Tardy
         -



         Youwereigsuedwrittenwamipgs,includil
                                            y butnotlirnitedtowarningsfortheterminauonremqonlistcd
         above,on07/14/2020.W ehaveonflle,coplesofthesewam ings,sir edbyyouan4whiehhavebeen
     .   placedinyourpersonnelf1ç.G chwarning iss'ued indicatedtheexistingproblem atthetimewhicbwas
         discussedw1t1:youand yoursupervisor,thestepswhichneededtobetakento improveyourpedbrmancey
         andthen sia edofrbyyouattlkeendofeachwam ingdiscussion.Assutedin yourEnalwrittenwam ing
         nouce.furtherinH ctionsoftheCompany'sattendancepolicywithin60dayswouldiniuateimmediate
         tenninntionofemplom entYourfailuretocorrecttheissuesafteremployeeconnKelins verbalwarnings,
         and written warnings,hasresultedin terminaEonofyouremplom entwiththeCompany.

         erhisterminauon ofeemplom entisdesnedbytllecompany msY ischargcofEmployeeW ithCausœ''
         citingSecuon7atiiilofyom'emplom entcontractdatedApril8,2020.Asperyouremploymentcontract,
         you areentitledtobepaidyourfullsalary tllroug,
                                                      h thedateofterminaion,and any earnedbutunpaid
         bonusesscbeduledbyyourbonusplan.n oseamountsareoutlinedasfollows:
         Salary:$342.31
         R etaB SalesBonus:$8.20
         lnsurance amageW aiverBonus:$63.97
         LaundryServicesBonus;$û.99
         DeliverySen ieesBonus:$0.00
         TotalCompensatlon Due:$414.48

             Theaforementionedtotalcompensationduedoesnotaccotmtformandatorytaxwithholdingobligations
             oftheemployer,orany costsyoumayowetotheCompany forserviccspurchased*om orthrough the
             Company.




                                                           èI.
Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 13 of 16




   Further,thecompany isNolunlarily ollkringtlw followlngdiscrdionaryterms:
       1. n eCompany wlllcontinuetopayforyourresidenceatHonu CoveHotelthrougbFriday,August
          21,2020at11:00AM .
      2. Thecompanywillmaintaintheconneouonofyotlrcompany lssuedcellularphûnellneandany
          applicableazeaplanslbatserviceany deviceyoubavepurchM ed forpersonalusethrotlgh a
          company owned accounq and,keep open theaccountforyourcellulardevicerentalandlablet
          devicerental;andswaivethecompany'srighttocollectthosedevicesfrom youupon termination;
          and,allow youto retain thosedevicesasyourownproperty.
       3. Thecompanywillprocessallbonusesearnedbutunpaid uptothedateoftermination atyour
           nextwetkly schtdultdpaydate,whichwlllbeFrlday,August21v2020.
    Thqabovevoluntars discretionaryoleringsfrom thecompany arecontingentuponthefollowingl
       1. Upon receiptofthisnotice,youmustslgrkacustomary generalrelease in favorortheEmployer.
          Therelpzmeisincludedwiththisnotice.
       2. Youmustagreeto avoidany unneceggo communicationwithany currentomployeesofTheSam
          PerksCompanysLLC efectiveimmediately.
       3. You mustagreeto avoidany unnecessarycommunicationwithany currentorformercustomers
            and/orclientsofn eSamPerksCompany,LLCefectiveimmediately.                                           cp
                                                                                                                ..
                                                                                                                 ,vz-
                                                                                                                    y)
            Yosu
            ms  mu
                iats
               oc  et
                    da
                     neavnig
                     d     cefeonrttahleaf
                            er            ull
                                         na nHn Kfnetro
                                             geme     af
                                                       ny
                                                        do
                                                         yu
                                                          or
                                                           uc
                                                            ro
                                                             tmp
                                                              abla
                                                                 en
                                                                  ty
                                                                   decveil
                                                                         lu
                                                                         cel
                                                                           a
                                                                           drpahsoen
                                                                            at     red
                                                                                     ce
                                                                                    vievicaensad
                                                                                       pl     ervic
                                                                                                  ae
                                                                                                   ssp
                                                                                                     ol
                                                                                                      ain
                                                                                                      c  aen
                                                                                                        at dd             t
                                                                                                                          )
                                                                                                                          :
                                                                                                                          1
                                                                                                                          ),.

            devicerentalarrangemenltoyourowncustodywithinten(1Wdays.DrewFontenotwillmqsist
            youwithanynecessaryM nsferdooumentationandguidancethatyoumayneed.
                                                                                                                          j
                                                                                                                          )
                                                                                                                          1
                                                                                                                          .
                                                                                                                          )
                                                                                                                          1
            YoumuMimmediatelysurrenderallcompanyownedpropertywhicllmaybeinyourpossession
                                                          -
                                                                                                                          t,
                                                                                                                          --
                                                                                                                          .
                                                                                                                           ?
                                                                                                                            -
                                                                                                                            .
                                                                                                                            j
                                                                                                                            p
                                                                                                                            y
            includi
                  np butn0tlimitedto,boolcs.records,documenl,ktys,mattriats,toolworanyother                               1ty
            tansbleorintangiblepropeo ownedbythecompanyandinyourpossession.lfyouareunable                                 y(
                                                                                                                          t l
            orunwillingtotransferthecompanycellularphontdevicesewiceplanandassociateddevice                                j)
             rentalarrangemen%andyourtabl
                                        etdevicedataservi
                                                        ceplanandusociateddevkerental
             arrangementtoyourowncustodyandcontrolwithinten(19)days,youwillbepersonally
                                                                                                                          t)
                                                                                                                          tj
             m sponsibltforrettm lingtllox dtvictsto Sam PerltsorDrew FontenotatHonuCoveHottl,QllQr                        ''
             beforeten(10)daygfrom 1hesigning()f'
                                                thisdocument.Youalsoagreetowaiveanydaim of                                l
                                                                                                                          t
                                                                                                                          '
                                                                                                                          ).
             compensation forlossassociatedwiththedevk%,aqsds,prcducts,and/orservicesmentiontd in                       '
                                                                                                                        y
            thisparapaph.                                                                                             $?
                                                                                                                   . .,
                                                                                                                  'à' ;),
         6. Yonmustvfrom thetimeyoureceivethisnoticescomplywith and abidebySection 8cfytmr
             employmentcontractvwhich readsasfollows:
          nisclosl3ref
                     z/Ta/yr-//bzl.Employeeogree.
                                                çthatfpl
                                                       ploycewillaotduringemploymentorcayllrzle# er
      terminationo/emplcylpe-afhermtndeliwlflml/fauthorkadonofSlllployecdlsclosetq orplakepaeOJJC Employee
      orforJaypersonpcorporatlonoro/àerentit  y aay/la,vîdeœhpwdesezrets.#teer-  v,photograp*,pm entadons.
      recipes.srecf/lellio?a,drawîngs..
                                      >le stnjchlrea.Joleceaofîncomnbhlz.
                                                                        Wlle-
                                                                            uplans,zafptlle.
                                                                                           vofmeedngh
      ctmlmc/nclarrazgemeuts,cl'otberctll/del1l/4linformWloncopceralagthebuslness.cllents.metàofltopet'
                                                                                                      atiom.
      pnandngorJealce. çofEmployenDwdesecretsandco4/lffelillolî'formatlonslw1lmeanInformatlondkrlo,e#to
       Fgaplozcdorknown#.pEmployeeJJactl
                                       axdmlcaceofemployment%?Employc aadnotgenezwllyknowntothe
       /JoJJpllJlip?Industry.
                                                                                                                  2
Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 14 of 16




              You m ustafrom tltetim eyoureccivethisnotice,complyw ithand abidebyScction 9ofyour
              em ploymentconeacta wMchreadsasfollows:
          Non-cnmnete-
              a.fzl-fl
                     zrlâerconsiderationofthecompensationtobepaidtoEmployeeâgrellnde6EmployeeJcârlsw/cxe,
                                                                                                        .
                                                                                                        v
     thatizlthecolfraeofemploymentwnàEmployerandf/
                                                 .
                                                 çsubsîdiariesazldal
                                                                   -Fl
                                                                     flfe.çEmployeeshallbecomefamiliaz
     and8:/- , employmentwzfâEmployerJ/.çbecomefamlllanwz/ilEmployerjtradesecretstzzltlwithotlter
     Con-/l#crl/falInformationconccrningEmployerandf/- çrrtdecellor.
                                                                   çanditsS' NIIJV /Iri'.CandAs liatesJ?IJtlmt
     Employee:servîcesàcvebeenandshallbeofspedal,Nnfglfeandczzmortffrlflryvaluetofpl         /lloycnTherefore,
     Employeeagrce.   çthatJurfagenvloymelttandforaperiodofthxeyearsfollokdngtervlinsffonofemploymentfor
     anyzxttço?l(hereaperzr-ferredtotz,
                                      vthezWon-copl pefePerîodn.Employeeslmllnotflilzclt    .
                                                                                            porindirectl
                                                                                                       y ownany
     fn/ereâ'
            lîn.manage.confml,pardcl   tmtefltconsultwith,rea#erservicesfo';orfzlanymannerengageina?l)'
      businessorentopriseidenticaltoorâ'
                                       frllf/artotp!
                                                   )zsuch lrl/-
                                                              wrlea.
                                                                   çwhich f.
                                                                           çengaged fnbyEmploye6 fa Subsidian.
                                                                                                             es
      oralA lft
              rfe.vorfpl.
                        goftheirreaç
                                   lpcefve/'
                                           czlr/liz-.bvllicltshallfllclll#eanyItotelbusinessorhotelllwzltlgczzlerl/
      businessthatJw'  fveçmorelâtplJJ% ofîtsrevemleâ'/mlzlltotellodging.    =leJ,hotelNl/fl,hotelcmenflfe.çpackage
      implementatîon.hotelCloltçc/cee#frl
                                        g,ltotelmaintenancetm#leclfrff z services.frm lrtmce,pwperty maintenance
      aervfcez,vacationl'
                        ezlzalmanagememt.all#/ornay ltospitality ll/.
                                                                    W?le.v.
                                                                          çserviceprovided b.pEmployerïfriàgthelc?'a,
      oftluàagreement(the''
                          slz.
                             l'
                              f?pe.
                                  a.ç'r
                                      2azz.
                                          çoftheda/eofthhzlpzel?lcll/andw/l/czislocatedi?ltlteStateofFlorida,and
      operatesinBroward,PalmBeach,A1'fJlai-DJ&.andCollierCounties.NotltîngplerWashallptnltlbitEnt ployeefnmt
      pgfngapassivellvpcrofnotmorethan2% oftheoutstandingstock0./1?1 .),classofacomorationthatispublicly
      pwgey soIongasEmployeehasnoacdvepartici  pationinthebll yfnea.
                                                                   vofsuchcotporation.ràfarzm-  iedonwfllnot
      apply IEmployeef.velnployedc,
                                  gano' cerofaNl.Waeâ'
                                                     â'
                                                      ,includingbbutnotlfplf/etfto.acasino,tâuf(u.(p)ancillary
      Jervfcepmvi#e.
                   çscrvice.
                           sasd@nedf?lthhparagraph.r/lcterm ''c?lc#lJ?7?''asswnesthatless#lc?l50% 0J#16
      businessrevenl
                   /ea a, JcrfveJ-fàpz?lît
                                         s/l(M#flJ/f(Pservicea.
               b.pllrfl;g :
                          heNon-compete'erfoftEmployeesllallnotdixctlyorfn#frrcf/zthmugltanothereaff      y@
      induceorattempttoinduceanynon-llourv ormanagementemployeeofEmployeroranys'           If:lflfcr.porAm llatcto
      lclvctheemployofEmployeroralfc:Dubaidiaryorzl /fafc,orina?;     ).wmzfnfcr/erewiththemlltfoaa'   ài
                                                                                                        y betbveen
      Employerorany Suôxfdflr.porW-#l lf//eandJ?1.
                                                 pemployeedàereo./i6t)plfreanypersonbvhowfu anemployeeof
      EmployeroranySubsidiaryorxA /l    bfeatJ?l
                                               .
                                               )/timeduring tkeflllplo-
                                                                      wllca/'erfo#,unlesssuchpcrlollw-   spondedto
      ageneralsolicitation.or(ifpinduceorattelnplto.inducefm. pcustonlerJlzlwlfcclicensce,licensozJolcàfâ' eeor
      otlter:l/
              afzlau reladonofEmploycroranyâ'l yfdfrlr.
                                                      gorzl-#pfflleloceaseJoizlgbusinessbetweenallysu&
      custome6supplie6Iicenseeorbusinessrelatlonna#EmployeroranySttbsidialy ori/llf/le4fac1ll      #f?l
                                                                                                      g;without
      /f??l/IfI/35ll,maklnl any nelative,derolatory orT/f
                                                        x
                                                        çllt'rfpgfagstatementsol'commttnicadonsl'
                                                                                                egflldill
                                                                                                        g Ent
                                                                                                            plûyerOr
      itsSubsidiaries z/  l
                          -#ilftzfe.
                                   ç,employeesorpanchisees).
                                                                                                                       3
    Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 15 of 16




         lfyfm wishtoaccp tthtttrmscftk afqKmtntilmtdw lunte , discrçticnary(f tringsfrcm tht
         company,and ifyouap eetotheassociatedcone gencies, andagreetobeboundbythosecontingcncies,
         and you av ee to beheld personally liable forany failureto comply witlzorabideby thosecone gencies,
         pleasesignbelow toindicateyouracceptanceandret'lrnone(1)ofthetwo(2)copiesofthisletter+at
         lmvebeen provided.n eotbercopy isforyourrecords.

         1acceptthe term s and condngenciesofthe aforementioned voluntaly discretionary oFeringsfrom the
         company:

                                             ,
                                                                                                   z'
                                                                                                  ,,
                                                                     e
                                                                    ..




         Son- Badillo                                                               Date
          f

         ReturnofCom pany Property:

              Q Honu CovqOë ccKey
              Q H onu CovcLaundry Key

              Q Oi er.         .    .    .       -   .   -



              Q O ther- .- - - .- - - - - - ..- - ..- .- - .- - - - - - - - - - .- - - .- .-
              Q Oi er.         .   .    -        .   .   -



              Q O ther




         Sir atureofAuthorizedRepresentativefortheCompany
                                                                                               #-/:-A o
                                                                                           Date




i
  Case 0:20-cv-62381-WPD Document 6 Entered on FLSD Docket 02/09/2021 Page 16 of 16
                                                               Printed:September11,2020
                              Calls ForService Report
 CallID: 122009000076                                                '      Case #: 12-20094 00076
Agency                                                     PersonReceived Complaint
 BROW ARD COUNR SHERIFF'S OFFICE                           JOASIL LEO,M.J.
Date/TimeReceived                       Time Dispatched          Time Arrived                   Time Complete
             09/01/2020 14:09                    14:28                    14:30                         15:11
NatureofIncident
  POLICE SERVICE CALL
LocationofIncident
  150 NE 40TH ST 108,OAKLAND PARK
Victim orCaller
         *       ., -

Classification                           How Received                           Disposition
                                          OTHER                                   NO W RITTEN REPORT
Officer                                                                         DateSubmitted
 MANERA,A.                                                                                09/01/2020
Assisting Officers




Notes:        Nature Code:68
              Disposition:B
              PROBLEM :W ANTS PD TO RESPOND TO RECOVER STOLEN ITEMS

              DISPATCH LEVEL:128801(FOUND EVIDENCE)
             1.INCIDENT TYPE:STOLEN REPORT
             3.FOUND EVIDENCE INFO.
             2.ORIGINAL CASE #:10-2008-004779
             4.EVIDENCE DESC:SAMSUNG GALAXY NOTE 10 CELLPH...SLATE 8INCH TABLET VEHICLE 1 INFO
             - DESCRI PTION:REPORTING PARW
             r-COLOR:BLK
             - MA KE:JEEP

             -
                  MODEL:WRANGLER Vehl1I:
              Descripti
                      on:Reporting party C LR A DV SI...ETA IOM NS FAU 12Y 1 Dup:2ND CA LL..CO M PL 1097..1004
             (12/12B4)1004(12/12B4)1004 (12/12B4)1004 (12/12B4)1066 1036 12B4:CONTACT MADEW ITH SAM
             PERKS W HO ADVISED HE W AS REQUESTING A STAND BY W HILE HE ATTEMPTS TO REQUEST BACK
             PROPERTY FROM A FORM ER EM PLOYEE SONIA.SONIA REFUSED TO SPEAK W ITH DEPUTIES AND
             INSTEAD CONTACT W AS MADE W ITH HER EX-BOYFRIEND W HO REFUSED TO PROVIDE HIS NAM E.
             HE STATED THAT SONIA IS REFUSING TO RETURN THE PROPERTY DUE TO SHE BELIEVES THAT
             SHE IS THE OW NER OF THE PROPERTY AND ALSO THAT PERKS OW ES HER FOR 7% 0 W EEKS OF
             W ORK.SONIA'S EX STATED THAT THEY W ERE W ILLING TO TAKE THE MATTER TO COURT AND ARE
             AW AITING TO BE CONTACTED FOR A COURT DATE.PERKS W AS ADVISED THAT AT THIS TIME
             THERE W AS NO PC FOR ARREST AND THAT HE W OULD NEED TO RETURN BACK TO DEERFIELD
             AND FILE ANOTHER REPORT OR MAKE CONTACT W I   TH A DETECTIVE TO FOLLOW UP ON THE
             INITIAL REPORT THAT HE FILED.NFIBW C 18427




cfsvcl
